Citation Nr: 0121659	
Decision Date: 08/27/01    Archive Date: 09/04/01

DOCKET NO.  98-12 834	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for the 
cause of the veteran's death.   


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant, appellant's daughter


ATTORNEY FOR THE BOARD

E. Pomeranz, Associate Counsel


INTRODUCTION

The veteran served in the Philippine Scouts from April 1946 
to July 1948.  He died on June [redacted], 1989.  

In a September 1993 decision, the Board denied a claim by the 
appellant, the veteran's surviving spouse, for entitlement to 
service connection for the cause of the veteran's death.  
Additionally, by decision in February 2000, the Board denied 
the appellant's claim for whether new and material had been 
submitted to reopen a claim for the cause of the veteran's 
death.  At that time, the Board concluded that the Board's 
September 1993 decision was final and that new and material 
evidence had not been received since the Board's September 
1993 decision denying the appellant's claim for the cause of 
the veteran's death.  The Board further concluded that the 
claim for service connection for the cause of the veteran's 
death was not reopened.  The appellant appealed the decision 
to the United States Court of Appeals for Veterans Claims 
(Court).  By order, dated in April 2001, the Court vacated 
the February 2000 Board decision and dismissed the appeal for 
lack of jurisdiction.  

In the April 2001 order, the Court stated that the 
appellant's daughter had provided recent notification that 
the appellant had died in December 2000.  The Court also 
indicated that the appellant's daughter had requested that 
the appeal be remanded in order to adjudicate a claim for 
accrued benefits.  However, the Court concluded that no VA 
determination had been made as to whether the appellant's 
daughter met the status requirements as an "accrued-benefits 
claimant" under 38 U.S.C. § 5121.  See Edmonds v. Brown, 9 
Vet. App. 159 (1996).  Therefore, it was the Court's 
determination that it lacked jurisdiction over the appeal and 
that it should be dismissed.  However, the Court noted that 
the daughter of the deceased appellant had filed a timely 
informal claim for accrued benefits when she had notified the 
Court of her mother's death and of her desire to pursue an 
accrued-benefits claim.  Edmonds, 9 Vet. App. at 161, citing 
Landicho v. Brown, 7 Vet. App. 42, 50 (1994), and 38 C.F.R. 
§ 3.155(a).  Accordingly, in light of the above, this matter 
is referred to the RO for appropriate action.      


FINDINGS OF FACT

1.  The veteran in this case served in the Philippine Scouts 
from April 1946 to July 1948.  

2.  The Board issued a decision in this appeal in February 
2000.

3.  On April 25, 2001, the Board was notified by the Court 
that the appellant died on December [redacted], 2000.

4.  The Board's February 2000 decision has been vacated.  


CONCLUSION OF LAW

Because of the death of the appellant, the Board has no 
jurisdiction to adjudicate the merits of this claim.  
38 U.S.C.A. § 7104(a) (West Supp. 2000); 38 C.F.R. § 20.1302 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Unfortunately, the appellant died during the pendency of her 
appeal.  The Court has vacated the Board's February 2000 
decision.  As a matter of law, appellants' claims do not 
survive their deaths.  See Zevalkink v. Brown, 102 F.3d 1236, 
1243-44 (Fed.Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 
333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  
This appeal on the merits has become moot by virtue of the 
death of the appellant and must be dismissed for lack of 
jurisdiction.  See 38 U.S.C.A. § 7104(a) (West Supp. 2000); 
38 C.F.R. § 20.1302 (2000).  

In reaching this determination, the Board intimates no 
opinion as to the merits of this appeal or to any derivative 
claim brought by a survivor of the appellant.  38 C.F.R. 
§ 20.1106 (2000).     


ORDER

The appeal is dismissed.  



		
	CHARLES E. HOGEBOOM
	Member, Board of Veterans' Appeals



 

